01-15-00724-CR

46&                                CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK


                                                                              FILED IN
                                                                       1st COURT OF APPEALS
August 18, 2015                                                            HOUSTON, TEXAS
                                                                       8/27/2015 10:07:06 AM
RICHARD OLIVER                                                         CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                              Clerk
1221 STUDEWOOD
HOUSTON, TX 77008

Defendant’s Name: JUAN RAUL ROJAS

Cause No: 2026966

Court: CCCL#13

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal on Writ of Habeas Corpus filed: 8/11/15 Ruling Made: 7/20/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: RICHARD OLIVER

 Jnctrely,


Us&'Arriaga /
Criminal Post Trii     :puty

CC: Devon Anderson
     District Attorney
     Appellate Division
     Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                     1201 Franklin P.O.Box465! Houston, Texas 77210-4651
                                                        Cause No.      I2JQ2JCP<1( id 1
                                                                                                                                     Xb
Ex W’*
Juan
                                                       THE STATE OF TEXAS
                                                               V.
                                                                         AfKJAJ                                                                          f z
                                        District Court / County Criminal Court at Law No.                          13
                                        _ Harris County, Texas _                                                              FILEDChris Daniol
                                                                                                                                  l.h strict Clerk
                                                           NOTICE OF APPEAL                                                      AU6 1 1 205
                                                                                                                     Time:
                                                                                                                                  Herr I » County.   To***"
TO THE HONORABLE JUDGE OF SAID COURT:

On     &/ 1 { /'2X)\ÿ           _(date), the defendant in the above numbered and styied cause gives
                                                                                                                                        Ccputy


NOTICE OF APPEAL of ij&ewvictwilhc         6c VA* oÿeaboÿ ftp        & W*u> c«w>.
The undersigned attorney (check appropriate box):
          MOVES to withdraw.
   vpr    ADVISES the court that he will CONTINUE to represent the defendant on appeal.

          8/u/zc-i-s             _                                                   1/77
Date                                                                      Attorney (Signature)

    Jnflyi
Defendant (Prints name)                                                   Attorney (Printed name)

                                                                          State Bar Number
                                                                                \1/L\ SKE/ÿVU
                                                                          Address
                                                                               ~l\Z.
                                                                          Telephone Number
The defendant (check all that apply):
     Q     REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
          ASKS the Court to ORDER that a free record be provided to him.
          ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

                                                                                )uin 12?jaX
                                                                                 ,
Defendant~(Signature)                                                         idant’s Printed1
                                                                          Defendant’s Print            nai


SWORN TO AND SUBSCRIBED BEFORE ME ON

By Deputy District Clerk of Harris County, Tes




httpV/hulco-intTanct/CriminaJ/Criinmal Courts/SOPs and forms Libtnry/Criminal Forms/Noticc of Appeal (2pages-uiihota AfTirrrmtioni.docPagc I of 2
                                                                   1/09/08
 V

                                                                ORDER

           On                               the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                IS indigent for the purpose of
                        employing counsel
                        paying for a clerk’s and court reporter’s record.
                        employing counsel or paying for a clerk's and court reporter's record.
The Court ORDERS that
         Counsel’s motion to withdraw is GRANTED / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                         (attorney's name &. bar card number)
                    is APPOINTED to represent defendant / appellant on appeal.
                    The COURT REPORTER is ORDERED to prepare and File the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $
                      _
     jtf''To CONTINUE as presently set.
           DENIED and is SET at NO BOND. (Felony Only)

DATE SIGNED:            Alin 1 1 2015

                                                                      _
                                                                      JUDGE PRESIDING,
                                                                           DISTRICT COURT I
                                                                      COUNTY CRIMINAL COURT AT LAW NO.
                                                                      HARRIS COUNTY, TEXAS
                                                                                                                          L3




tapt/Zhcdco-mnanciCrimirwl/Criminal Couns'SOPs and Forms Libnuy/CrimhaJ Forms/Noiiceof Appeal (2 pages-withoul Affirmation).docPage 2 of 2
                                                                1/09/08
                                           CAUSE NO.        _
                                                            9w0£ (oty (Q(Q
                                                          V oP {-lab* CoÿP-
THE STATE OF TEXAS                                                  §               IN THE COUNTY CRIMINAL

                                                                    §               COURT AT LAW NUMBER
                     TTl/Qn                                         §               HARRIS COUNTY, TEXAS


    TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, Judgp of the trial court, certify this criminal case:
 Gr 5 not a plea-bargain case, and the defendant has the right of appeal, [or]
     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
     withdrawn or waived, and the defendan                           • [or]
                                    tri-ÿÿ*ÿ*
     is a plea-bargain case, but the uusuunpKs given muiuaawpmm iL, and the defendant has the right of
     appeal, [or]
     is a plea-bargain case,
     the defendant has wail                 jgtrt'of appeal.                        NT*
                                                                                     \
                                                                               AUG 1 l'Jfo
    CL                                     /
 Jndgt Presiding

I have received a copy      -         APPEAL CARD                         t*

                    The State of Texas




                      7r-«9'/-
Date Notice
                      £
Of Appeal: .                If (S'
                                                  _
Presentation:

Judgment:
                                  VoL

                                  VoL
                                        _   Pg-

                                            Pg..

Judge Presiding,
Court Reporter_
Court Reporter.
Court Reporter.

Attorney
on Trial

Attorney
on Appeal.
               _Appointed      Hired

Offense   WnirVkitou(Vÿs
Jury Trial           Yes      No

Punishment
Assessed

             _
Companion Cases
(If Known)

Amount of
Appeal Bond.

Appellant
Confined:            Yes
                        _    No    \/*
Date Submitted
To Appeal Section
                    _                   i
                                                  _
Deputy Clerk.